Citation Nr: 0840799	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a right knee 
disability other than arthritis.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to May 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO).

Procedural history

In an April 2001 rating decision, service connection was 
denied for a torn right medial meniscus.  The veteran did not 
express disagreement with that determination.  In January 
2005, the veteran sought to reopen his claim of service 
connection for a right knee disability.  In the March 2005 
rating decision, the RO denied the reopening of the claim of 
service connection for a right knee disability.  The veteran 
perfected an appeal of that denial.

In March 2008, the veteran submitted additional medical 
evidence.  In August 2008, the veteran testified at a hearing 
held at the VA office in San Antonio, Texas before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the veteran's claims file.  In a 
statement submitted at the hearing, the veteran waived 
initial agency of original jurisdiction (AOJ) consideration 
of the recently submitted medical evidence.  See 38 C.F.R. § 
20.1304 (2008).

Issue clarification

As will be discussed in greater detail below, the medical 
evidence reveals that in addition to a right knee disability 
involving ligament tears, right knee arthritis has been 
diagnosed.  The Board will separately address the issue of 
service connection for right knee arthritis.  See generally 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) [holding 
that a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be 
considered the same claim].  

The arthritis claim does not involve the matter of the 
submission of new and material evidence, nor does it involve 
the mater of possible aggravation of a pre-existing 
disability, both of which are present in the claim involving 
ligament tears.  

Therefore, the issues are as stated on the title page.


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for torn 
right medial meniscus.  

2.  The evidence received since the April 2001 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for a right 
knee disability, and raises a reasonable possibility of 
substantiating the claim.

3.  Competent medical evidence indicates that a right knee 
disability pre-existed the veteran's military service and 
that this right knee disability did not increase in severity 
during or due to such military service.

4.  Competent medical evidence indicates that the veteran's 
currently diagnosed arthritis of the right knee is not 
related to his military service.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision denying the claim for 
service connection for torn right medial meniscus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received since the April 2001 rating 
decision is new and material evidence, and the claim for 
service connection for a right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Concerning a right knee disability other than arthritis, 
the veteran is not entitled to the presumption of soundness 
upon entry into service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2008); Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

4.  A right knee disability other than arthritis was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2008).

5.  Arthritis of the right knee was not incurred in or 
aggravated by the veteran's military service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right knee 
disability.  

As was noted in the Introduction, the medical evidence 
reveals that in addition to a right knee disability involving 
ligament tears, arthritis of the right knee has been 
diagnosed.  The Board will address the issue of service 
connection for arthritis of the right knee separately from 
the issue of service connection for a right knee disability 
involving ligament tears.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veteran Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal. 

Letters were sent to the veteran in January 2005 and March 
2006 which were specifically intended to address the 
requirements of the VCAA.  The January 2005 VCAA letter 
informed the veteran of the evidence necessary to establish 
direct service connection.  Moreover, the January 2005 VCAA 
letter informed the veteran of the need to submit new and 
material evidence to reopen the previously-denied claim.  
This advisement satisfied the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that claimants 
must be specifically informed of what is required to reopen 
their previously-denied claims.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.  

As for the evidence to be provided by the veteran, in the 
January 2005 VCAA letter the RO asked the veteran to identify 
and send relevant medical evidence.  Moreover, in the January 
2005 VCAA letter, the veteran was informed that VA would 
provide a medical examination or obtain a medical opinion if 
it is necessary to make a decision on his claim.  [A VA 
examination was conducted in August 2006.]

In the January 2005 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the January 2005 VCAA letter, the RO informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
January 18, 2005 VCAA letter, page 2.  The VCAA letter thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  As has been discussed 
above, the veteran received notice of elements (2) and (3) in 
the January 2005 VCAA letter.  The RO specifically addressed 
elements (4) and (5) in the March 2006 VCAA letter.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence. Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In this case, the evidence of record includes the veteran's 
service medical records, VA and private treatment records, 
and a report of a VA examination, which will be discussed 
below.  

In a March 2008 statement, the veteran requested a VA 
examination.  However, he was afforded a VA examination in 
August 2006.  The examination was based on a review of the 
veteran's claims file, and that VA examiner also provided a 
basis for his medical opinion.  The Board finds that the 
August 2006 VA examination is adequate and satisfies the duty 
to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) [a medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one].

Moreover, the Board does not believe that the medical 
evidence of record in this case is too old to adequately 
evaluate the veteran.  See Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007) [another VA examination is not warranted 
based on the mere passage of time].  The veteran has not so 
contended.

It appears that the veteran was dissatisfied with the 
conclusion reached by the VA examiner in August 2006 and 
would have the Board remand this case on the off chance that 
further medical examination would result in a more favorable 
nexus opinion.  This is not an appropriate reason for a 
remand.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) [VA's duty to assist is not a license 
for a "fishing expedition"].

The Board finds that all relevant evidence necessary for an 
equitable resolution of this case has been identified and 
obtained.  There is no indication that there currently exists 
any evidence which has a bearing on this case which should be 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative, who has presented argument on his behalf.  He 
testified at a hearing held at the VA office in San Antonio, 
Texas before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for a right knee 
disability other than arthritis.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  The Court has held, however, that 
this presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease noted at entrance will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2008).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

For an injury or disease not noted at entrance, VA's General 
Counsel has held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.            See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2008).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in January 2005, his 
claim will be adjudicated by applying the revised section 
3.156, which is set out in the paragraph immediately 
following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in April 2001 included the veteran's service medical records 
and VA treatment records dated in 2001.

The veteran's service medical records reflect that on a July 
1969 pre-induction examination for the United States Coast 
Guard, Osgood-Schlatter disease was diagnosed, and that it 
was determined that the disorder was asymptomatic and not 
considered disabling.  However, in August 1969, the veteran 
was found to not be physically qualified for service in the 
Coast Guard due to Osgood-Schlatter disease.  
The veteran was reexamined on February 27, 1970 for the 
purpose of service in the United State Army and no 
disqualifying defects were found.  It was determined that the 
veteran was fit for military service.  The veteran began 
active duty that day.  
On March 11, 1970, approximately two weeks later, the veteran 
complained of an injured knee.  In April 1970, a torn right 
medial meniscus was diagnosed.  It was determined that the 
torn right medial meniscus preexisted service and was not 
aggravated by service.  The veteran was discharged from 
service due to a physical disability that was deemed to have 
pre-existed active service.  

VA treatment records dated in 2001 revealed an impression of 
degenerative joint disease of the right knee with a possible 
superimposed lateral collateral ligament or medial collateral 
ligament tear.

The April 2001 decision

The April 2001 RO decision denied the veteran's claim due to 
a lack of competent medical evidence showing aggravation of 
the pre-existing torn right medial meniscus.  The veteran did 
not file a timely NOD.  Therefore, the April 2001 RO decision 
became final.  See 38 C.F.R. §§ 20.200, 20.203, 20.1103 
(2008).

The veteran filed to reopen his claim in January 2005.  
Additional evidence which has been received since April 2001 
will be discussed below.

Analysis

Finality/new and material evidence

The "old" evidence demonstrated that the veteran had a pre-
existing right knee disability.  The RO denied the reopening 
of the veteran's claim in April 2001 due to a lack of 
competent medical evidence of in-service aggravation.  The 
Board must therefore review the additionally received 
evidence in order to determine whether such evidence suggests 
that the veteran's current right knee disability was 
aggravated by service.

In November 2006, Dr. S. opined that a "knee injury [the 
veteran]  sustained while in service aggrevated (sic) his 
knee and therefore sustained a meniscal and MCL [medial 
collateral ligament] injury."  This additional medical 
evidence suggests that the veteran's right knee disability 
was aggravated by service.  
This evidence can be considered "new" in that it was not 
previously before the RO at the time of the April 2001 
denial.  The evidence can be considered "material" because it 
does relate to unestablished fact which is necessary to 
substantiate the claim, specifically medical evidence of 
aggravation of a pre-existing right knee disability.  See 38 
C.F.R. § 3.156 (2008).  The post-service medical opinion is 
neither cumulative nor redundant of the evidence of record at 
the time of the April 2001 rating decision, and this opinion 
raises a reasonable possibility of substantiating the claim.  

Accordingly, new and material evidence has been received.  
The veteran's claim is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, the Board must consider the case of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

A review of the file indicates that the veteran's current 
claim of entitlement to service connection for a right knee 
disability has not been considered on a de novo basis by the 
RO.  That is, all denials were based upon the RO's finding 
that new and material evidence had not been submitted.  The 
Board must therefore determine if a remand is required so 
that a decision on the merits may be made by the RO.

Under Bernard, the claimant must have been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing.  In this 
case, as has been discussed in rather extensive detail in 
connection with the VCAA above, the veteran and his 
representative have been provided with full notice concerning 
what was required of them.

The veteran testified at a hearing held at the VA facility in 
San Antonio, Texas before the undersigned Veterans Law Judge.  
It is clear that the veteran's presentation was not limited 
to the matter of the submission of new and material evidence; 
rather, he and his representative presented all available 
existing evidence and argument as to the merits of the claim.  

The Board is therefore of the opinion that the veteran will 
not be prejudiced by its consideration of this issue on its 
merits.

The Board also wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  The United States Court of Appeals for the Federal 
Circuit has held that material evidence is evidence that 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The Board will accordingly move on to a de novo consideration 
of this issue.

Discussion of the merits of the claim

The veteran has alleged that he had no right knee problems 
whatsoever before service (see the August 2008 hearing 
transcript, page 6) and that he was not rejected for service 
by the Coast Guard because of his right knee (see report of 
the August 2006 VA examination, page 4).  The veteran 
alternatively asserts that if his right knee disability 
indeed pre-existed military service, which he disputes, that 
the disability was aggravated by an in-service injury.  See 
the April 2005 NOD.

The first matter for consideration is whether the veteran's 
right knee disability (other than arthritis) pre-existed 
active service and was noted on entrance; in other words, 
whether the statutory presumption of soundness contained in 
38 U.S.C.A. § 1111 has been rebutted.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility no longer attaches. 

As to the veteran's recent assertions of no pre-service right 
knee injury, the July 1969 report of medical history which 
was signed by the veteran and by a physician clearly 
indicated that he had knee problems.  He was rejected by the 
Coast Guard due to a knee disability.  The veteran elaborated 
on his history during service by reporting that he twisted 
his right knee in June 1969 before service and that he had 
had recurrent knee pain since that incident.  

The Board places far greater weight of probative value on the 
contemporaneous medical records, including the veteran's 
statements contained therein, than it does on the veteran's 
more recent statements.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  The 
veteran's current contentions of no pre-service injury are 
lacking in credibility and are outweighed by the service 
medical records.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

The veteran has advanced the argument that he was found to be 
fit for service and that this fact shows that no disability 
existed on entrance.  The Board disagrees.  Indeed, if 
acceptance into service meant that the enlistee was in sound 
condition, there would be no need for any other presumption 
of soundness, because every individual who was accepted into 
service would be deemed to be in sound condition.  This is 
manifestly not the case.  The law and regulations discussed 
above require that there is evidence that a defect, 
infirmity, or disorder was noted at entrance into service, 
not that such defect, infirmity, or disorder was productive 
of disqualifying impairment at the time of service entry.  If 
an individual was disqualified from service, he or she would 
not be eligible for VA benefits and there the matter would 
end.  

In short, while no apparent functional impairment was shown 
at the time the veteran was examined during his February 1970 
entrance examination into the Army, there was medical 
evidence of a preexisting right knee disability based on the 
report of medical history signed by the veteran and a 
physician for the Coast Guard, as well as the examiner's 
medical determination that the veteran had Osgood-Schlatter 
disease.

Because a right knee disability (other than arthritis) was 
noted on service entrance, the presumption of soundness 
contained in 38 U.S.C.A. § 1111 does not attach.  
See Bagby, supra.  Accordingly, it is not required to be 
shown by clear and unmistakable evidence that the veteran's 
right knee disability pre-existed service and was not 
aggravated thereby.  See VAOPGCPREC 3-2003.  Because the 
presumptions of soundness and aggravation contained in 38 
U.S.C.A. § 1111 do not attach, any medical questions 
regarding the nature and onset of the veteran's right knee 
disability will be resolved under the Gilbert burden of 
proof, namely that a preponderance of the evidence must be 
against the claim for the appeal to be denied.

Because the veteran's right knee disability (other than 
arthritis) pre-existed service, service connection may only 
be granted for the condition if it is found to be aggravated 
by service.  See 38 C.F.R. § 3.303(a) (2008).  The question 
of whether the veteran's right knee disability was aggravated 
by service is essentially medical in nature.  See generally 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].

There is conflicting evidence on whether the veteran's right 
knee disability (other than arthritis) underwent an increase 
in severity during or by service.  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the Federal Circuit and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Guerrieri, 
supra.  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing that 
the right knee disability was not aggravated during or by 
service) outweighs the evidence in favor (the medical 
evidence showing that the right knee disability was not 
aggravated during or by service).

In the November 2006 private treatment record, Dr. S., to the 
extent that he was opining that a pre-existing right knee 
disability was aggravated by or during service, did not 
provide a basis for his opinion, nor did he review the 
veteran's service medical records.  In particular, he did not 
explain how the veteran's pre-existing right knee disability 
was impacted by an in-service injury.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
health care provider to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."].  Also, this opinion is 
general because Dr. S. stated that an in-service knee injury 
"aggrevated (sic) the knee" and did not identify a specific 
right knee disability that was aggravated by the in-service 
knee injury.  Consequently, this opinion cannot be used to 
establish aggravation.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

By contrast, there is of record a very thorough, six-page 
report of the August 2006 VA examination.  The August 2006 VA 
examiner reviewed the veteran's service treatment records in 
great detail and opined that his pre-existing right knee 
disability was not aggravated during service or by any 
incident of service.  
The August 2006 VA examiner noted that there was no 
documentation of any evaluation or treatment for any knee 
condition for more than 30 years after service. 

The August 2006 VA medical opinion appears to be supported by 
the veteran's service medical records.  These records reflect 
that in April 1970 a military physician determined that the 
right knee disability was "not service aggravated."  
Similarly, a Medical Board of three other doctors determined 
in April 1970 that the right knee disability was not due to a 
cause incident to service and that it was not aggravated by 
active duty.  

The Board further finds it significant, with respect to the 
matter of claimed aggravation, that following the veteran's 
discharge from service, he did not initially file a claim of 
service connection for a right knee disability until July 
2000, over 30 years after discharge from service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition]; Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000).  

In short, although it is clear that the veteran's right knee 
did not stand up to the rigors of basic training, there is no 
evidence of a permanent worsening of the right knee 
disability during or due to service.  Temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306- 
7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).      

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).
In this case, although there was definitely an increase in 
right knee symptoms in service, at that time no aggravation 
was noted by military physicians; the veteran voiced no 
complaints for decades after he left service; and a 
preponderance of the medical opinion evidence now of record 
is against the claim as to the matter of aggravation. 

Because no increase in severity of the veteran's right knee 
disability is demonstrated by the contemporaneous medical 
records, and because the VA examiner in essence determined 
that there was no aggravation of the condition during 
service, the presumptive provisions of 38 U.S.C.A. § 1153 are 
not for application in this case.  

In short, the medical evidence does not show that the 
veteran's pre-existing right knee disability underwent any 
increase in severity during service.  Accordingly, service 
connection is not warranted.  The benefit sought on appeal is 
denied.

2.  Entitlement to service connection for arthritis of the 
right knee.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above.

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has arthritis of the right knee.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

The service medical records show no diagnosis of arthritis of 
the right knee.  March 1970 X-rays of the right knee was 
negative for arthritis.  Arthritis was first medically 
indicated in January 2001.  Therefore, according to the 
evidence of record, the veteran's arthritis was first noted 
over three decades after the veteran left military service in 
May 1970.  This is long after the expiration of the one-year 
presumptive period.  See 38 C.F.R. § 3.309(a) (2008).  

As to an in-service injury, the veteran alleges that he 
injured his right knee when carrying another soldier on his 
back.  The veteran's service medical records indicate that in 
March 1970 the veteran complained of an "injured knee."  
The nature of the injury was not specified.  In any event, 
in-service incurrence of injury, that is to say a right knee 
injury, has been shown, and Hickson element (2) is therefore 
satisfied.   

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is arguably 
conflicting evidence on this matter.  Dr. S. in November 2006 
diagnosed a post-traumatic change in the medial compartment 
of the patellofemoral joint and noted that the veteran had a 
"service related injury."  Therefore, it appears that Dr. 
S. has related the arthritis to an in-service injury.  
The August 2006 VA examiner opined that the current arthritis 
of the veteran's right knee was not related to service to 
include any incident of service.

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
relationship between the veteran's arthritis of the right 
knee and an in-service right knee injury) outweighs the 
evidence in favor (the medical evidence showing a 
relationship between the veteran's arthritis of the right 
knee and an in-service right knee injury).

The August 2006 VA examiner reviewed the veteran's service 
medical records in great detail whereas Dr. S. did not, and 
prepared a six-page report.  The August 2006 VA examiner 
noted that there was no documentation of any evaluation or 
treatment for any knee condition for more than 30 years after 
service.  The Board places the greater weight of probative 
value on the VA examiner's opinion than on the opinion of Dr. 
S. because the VA examiner reviewed the claims file and 
provided the more thorough explanation of his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."].o   

The only other evidence which purports to relate the 
veteran's current arthritis of the right knee to events in 
service comes from the statements of the veteran himself.  
However, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
veteran's military service and his current arthritis of the 
right knee.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for arthritis of the right knee.  The claim is 
therefore denied.




ORDER

Service connection for a right knee disability other than 
arthritis is denied.

Service connection for right knee arthritis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


